Name: 2003/503/EC: Commission Decision of 7 July 2003 amending Decision 2003/42/EC as regards its date of application (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  trade;  tariff policy
 Date Published: 2003-07-09

 Avis juridique important|32003D05032003/503/EC: Commission Decision of 7 July 2003 amending Decision 2003/42/EC as regards its date of application (Text with EEA relevance) Official Journal L 170 , 09/07/2003 P. 0030 - 0030Commission Decisionof 7 July 2003amending Decision 2003/42/EC as regards its date of application(Text with EEA relevance)(2003/503/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(1), as last amended by Commission Decision 2003/42/EC(2), and in particular the second paragraph of Article 15 thereof,Whereas:(1) Decision 2003/42/EC amends Directive 92/118/EEC as regards the specific health conditions for collagen intended for human consumption and certification requirements for collagen and raw material for collagen production, intended for dispatch to the European Community for human consumption.(2) The Community imports from third countries raw material and collagen, including collagen meeting certain technical requirements which is not available in the Community.(3) The United Kingdom has requested a postponement of the application of the new specific health conditions to enable account to be taken of its producers who are dependent on imports from third countries.(4) Negotiations are ongoing to find a resolution to problems in relation to imports of collagen aimed at allowing such imports to continue in full compliance with the new specific health conditions.(5) It is appropriate to allow time for the conclusion of those negotiations but that period should be as short as possible.(6) Decision 2003/42/EC should therefore be amended accordingly.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1In Article 2 of Decision 2003/42/EC, "30 June 2003" is replaced by "30 September 2003".Article 2This Decision is addressed to the Member States.Done at Brussels, 7 July 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 62, 15.3.1993, p. 49.(2) OJ L 13, 18.1.2003, p. 24.